Citation Nr: 0609751	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  The propriety of a rating decision terminating a pre-
stabilization rating of 50 percent for residuals of a tear of 
the lateral meniscus of the right knee, status post 
reconstruction, was proper.

4.  Entitlement to an increased rating for residuals of a 
tear of the lateral meniscus of the right knee, status post 
reconstruction, evaluated as 20 percent disabling from June 
1, 1980 to August 23, 1984; and as 30 percent disabling since 
August 24, 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from March 1980 and December 2000 
rating determinations of the Washington, DC, Department of 
Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in January 2004.  
At that time, the Board found that new and material evidence 
had been submitted to reopen the claims of entitlement to 
service connection for back and left knee disorders.

The veteran appeared at a hearing at the Board before the 
undersigned.

At the time of its January 2004 decision, the Board referred 
the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities to an agency of original jurisdiction (AOJ).  
VA's Appeals Management Center (AMC) undertook the 
development requested in the remand, but did not adjudicate 
the total rating claim.  This issue is again referred for 
adjudication.



FINDINGS OF FACT

1.  The veteran's only currently demonstrated back 
disability, herniated nucleus pulposus of the cervical spine, 
is of service origin.  

2.  The veteran does not currently have a left knee 
disability.  

3.  A pre-stabilization rating of 50 percent was in effect 
for residuals of a right knee tear of the lateral meniscus, 
status post reconstruction chondromalacia of the right knee 
from March 14, 1979 to May 31, 1980; a December 1979 VA 
examination demonstrated improvement in the disability; and a 
March 1980 rating decision reduced the rating in accordance 
with applicable regulations.  

4.  During the period from June 1, 1980 to August 23, 1984, 
the residuals of a right knee tear of the lateral meniscus, 
status post reconstruction chondromalacia of the right knee 
was manifested by moderate instability, and degenerative 
arthritis with noncompensable limitation of flexion; 
limitation of extension was not shown.

5.  For the period since August 24, 1984, the residuals of a 
right knee tear of the lateral meniscus, status post 
reconstruction chondromalacia of the right knee consist of no 
more than slight instability and noncompensable limitation of 
flexion and extension.

CONCLUSIONS OF LAW

1.  A back disability, namely, herniated nucleus pulposus of 
the cervical spine was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(2005).

3.  Termination of the pre-stabilization rating and reduced 
rating was proper.  38 C.F.R. §§ 3.105(e), 4.28 (2005).

4.  The criteria for a 20 percent evaluation for instability 
and a 10 percent evaluation for arthritis, as residuals of a 
right knee tear of the lateral meniscus, status post 
reconstruction, were met during the period from June 1, 1980 
to August 23, 1984.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right knee tear of the lateral meniscus, 
status post reconstruction have not been met since June 1, 
1980.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 1980 and December 2000 rating 
determinations, the May 1980 and May 2001 statements of the 
case, the June 2005 supplemental statement of the case, and 
the February 2004 VCAA letter, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statements of the 
case, in the supplemental statement of the case, and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The February 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In that regard, as the Board concludes below service 
connection is warranted for a back disability, but the 
effective date will be set by the AOJ in a future decision 
rather than by the Board.  The Board has decided that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
is also granting an increased rating for an earlier part of 
the appeal with regard to the right knee disability.  The 
Board's remand and decisions of the AMC alerted the veteran 
to the fact that the Board would be considering the 
evaluation for this specific period, no other aspect of 
effective dates is implicated in the Board's decision.  The 
Board is denying an increased rating for the right knee 
disability after August 23, 1984.  There is no effective date 
to be set, and there is no question as to a proper effective 
date.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran has also been 
afforded VA examinations in conjunction with his claims.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  

The veteran reported on the most recent VA examination that 
he was to undergo a total right knee replacement in April 
2005.  An April 2005 VA outpatient treatment record shows 
that the veteran was seen in anticipation of the surgery.  
The AMC, however, requested treatment records for the period 
through June 2005.  These did not show that a right knee 
replacement was performed.  In the June 2005, supplemental 
statement of the case, the veteran was apprised of these 
facts, and was told to submit records of the surgery.  He has 
not yet done so, and there is no other evidence of a right 
knee replacement.  Under the circumstances of this case, no 
further action is necessary to assist the appellant.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  38 C.F.R. § 3.310.  The Board further notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

Back Disorder

A review of the veteran's service medical records reveals 
that he was seen with complaints of back pain on numerous 
occasions in service.  

At the time of a May 1979 VA examination, the veteran 
reported having pain in his upper and lower back.  X-rays 
taken of the lumbar spine revealed no gross abnormalities.  

At the time of an August 1999 VA examination, the veteran 
again reported having pain in the cervical and lumbar spine 
areas.  The veteran indicated that he was diagnosed as having 
a herniated disk of the cervical spine in 1976.  Diagnoses of 
cervical spine herniated nucleus pulposus and radiculopathy 
and a lumbar spine strain were rendered.  

At his March 2002 hearing, the veteran indicated that he 
injured his back while performing a jump over a creek in 
service.  The veteran stated that his back had continued to 
bother him since service.  

Following the March 2002 hearing, the veteran was afforded a 
VA examination in October 2002.  At the time of the 
examination, the veteran reported that his whole back hurt.  
He stated that his back would become really stiff.  The 
veteran noted that this had been present since 1976 or 1977.  
The examiner observed that no diagnosis had been established.  

Physical examination of the lumbar spine revealed no 
tenderness to palpation.  There were also no postural 
abnormalities or fixed deformities.  There was no appreciable 
scoliosis.  X-rays of the thoracic and lumbar spine revealed 
no abnormalities.  The examiner indicated that no diagnosis 
had been established for the veteran's back pain.  

In August 2004, the veteran was afforded a MRI of the 
cervical spine.  The results of the MRI revealed a large 
central disc herniation at C5-6 resulting in moderate cord 
compression and a smaller disc herniation at C6-C7 and C4-5 
abutting the anterior aspect of the cord without compressing 
it.  

In March 2005, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
reported having pain in his entire back area, with his neck 
pain having a radicular component.  The veteran noted being 
injured in the military when being struck in the back by an 
axe handle.   

Physical examination of the back revealed no postural 
abnormalities or fixed deformities.  X-rays taken of the 
thoracic and lumbar spine revealed normal findings.  
Following examination, the examiner rendered an opinion of 
upper, mid, and low back pain dating back to military 
service, with a diagnosis of herniated nucleus pulposus of 
the cervical spine.  He noted that the relationship of the 
right knee condition to the back was speculative.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a herniated nucleus pulposus of the 
cervical spine, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection.

The veteran was seen with complaints of back pain on numerous 
occasions in service.  Although the available treatment 
records did not reveal a diagnosis of herniated nucleus 
pulposus until many years after service, the most recent VA 
examiner found the veteran's current herniated nucleus 
pulposus related to his period of service.  This is the only 
competent medical opinion on the etiology of the current 
disability.

While lumbar strain was reported in the distant past, no back 
disability, other than herniated nucleus pulposus of the 
cervical spine has been identified since his September 2000 
claim for service connection; thus service connection would 
not be available for any other back disability.  See Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that the 
requirement of a current disability means that the disability 
must be shown at the time of the claim as opposed to sometime 
in the past).

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for a back disability, namely 
herniated nucleus pulposus of the cervical spine.  

Left Knee Disorder

The veteran was seen with complaints of left knee pain on 
numerous occasions while in service.  However, there was no 
definitive diagnosis rendered for any type of left knee 
disorder.  

There were also no findings of a left knee disorder at the 
time of May 1979 or February 1985 VA examinations. 

At the time of his March 2002 hearing, the veteran noted 
complaining about his left knee in service.  He stated that 
he injured his left knee at the same time that he injured his 
right knee.  He noted that his left knee was taking up the 
slack for his right knee.  

In April 2002, the veteran forwarded a March 2002 report from 
his private physician, W. Dorn, M.D., indicating that the 
veteran had secondary strains of the left knee.  

In October 2002, the veteran was afforded a VA examination.  
The examiner noted that no diagnosis had yet been established 
for the left knee.  The veteran reported that his left knee 
was jerking and locking.  

Physical examination revealed no swelling of the left knee.  
There was also no deformity.  Range of motion for the left 
knee was as follows:  flexion to 110 degrees and extension to 
0 degrees.  There was no instability.  X-rays of the left 
knee revealed no abnormality.  The examiner noted that no 
diagnosis had been established for the left knee.  

X-rays taken of the veteran's left knee in January 2003 were 
normal.  

In January 2004, the Board remanded this matter for 
additional development, to include an opinion as to whether 
the veteran currently had a knee disorder and, if so, whether 
it was related to service or his service-connected right knee 
disorder.  

The veteran was afforded the requested VA examination in 
March 2005.  At the time of the examination, the veteran 
reported having recurrent left knee pain.  He indicated that 
he had arthritis in the left knee.  The veteran stated that 
he damaged his left knee in a parachute accident and that he 
reinjured his left knee in a field exercise.  

Physical examination performed at that time revealed no left 
knee tenderness to palpation.  The veteran had active flexion 
of his left knee to 90 degrees and passive flexion to 100 
degrees.  He complained of pain and resisted passive flexion.  
Extension was to 10 degrees lees than 0.  X-rays of the left 
knee were normal.  The examiner indicated that there was no 
diagnosis for the veteran's left knee.  

Service connection is not warranted for a left knee disorder.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Pain cannot be compensable in the absence of an in-service 
disease or injury to which the pain can be connected by 
medical evidence.  Such a "pain alone" claim must fail when 
there is no sufficient showing that pain derives from an in-
service disease or injury.  Sanchez-Benitez v. Principi, 259 
F.3d (Fed. Cir. 2001). 

While the Board notes that the veteran was found to have left 
knee pain on numerous occasions in service, there was no 
definitive diagnosis of a left knee disorder.  There have 
also been no findings of a left knee disorder made at the 
time of any VA examination.  While the veteran's physician 
indicated that the veteran had left knee strains in an March 
2002 report, two comprehensive VA examinations performed 
subsequent to that time have revealed no findings of a left 
knee disorder, with the examiner indicating that there was no 
diagnosis of the veteran's left knee complaints.  The Board 
is giving more weight to the opinions rendered at the time of 
the most recent VA examinations as they were based upon a 
thorough examination of the veteran and a comprehensive 
review of the claims folder.  

As to the veteran's beliefs that he currently has a left knee 
disorder, the Board notes that he is not qualified to render 
an opinion as to whether he currently has a right shoulder 
disorder and whether that condition is related to service.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Right Knee

Pre-stabilization rating reduction

In a June 1979 rating decision, the RO granted a pre-
stabilization rating of 50 percent for the veteran's right 
knee disability effective March 14, 1979, the day following 
the veteran's discharge from service.

The provisions of 38 C.F.R. § 4.28, provided then, as now, 
that a 50 percent rating could be awarded where there was 
unhealed or incompletely healed wounds or injuries and 
material impairment of employability was likely.  

The pre-stabilization rating could remain in effect for 12 
months following discharge from service, but could be 
converted to a regular schedular rating at any time.  Where 
reduction was warranted following examination, the pre-
stabilization rating would remain in effect until the end of 
the 12th month following service discharge or to the end of 
the period provided in 38 C.F.R. § 3.105(e).


The pre-stabilization rating was provided on the basis of a 
May 1979 VA examination.  On examination, the veteran was 
noted to have hurt his right knee in service in 1978.  It was 
further indicated that the veteran had had surgery on his 
right knee in February 1979, only two months prior to the 
examination.  

Physical examination revealed a well-healed, nonadherent scar 
on the lateral aspect of the knee.  The scar/knee was still 
swollen from the surgery two months earlier.  There was 
moderate collateral ligament instability, laterally.  The 
veteran was noted to have hit his right leg on a glass table 
a week earlier, which aggravated the tenderness of the lower 
right leg as a whole.  Range of motion testing revealed 
flexion to 120 degrees, with pain, and extension to 0 
degrees.  There was no other instability.  Pressure on the 
patella caused pain as the knee was still tender from the 
surgery.  The examiner rendered a diagnosis of right knee 
tear of the lateral meniscus in 1976, operated upon in 1977, 
and again in February 1979, with residual of pain and 
swelling in the knee, plus moderate collateral ligament 
instability.  The examiner indicated that it was much too 
soon to state the final outcome of the recent surgery and 
that another examination in six months to a year would be 
advisable to appraise the real postoperative situation.  

The March 1980 rating decision terminated the pre-
stabilization rating and assigned a 20 percent schedular 
rating effective June 1, 1980.  

At that time, the provisions of 38 C.F.R. § 3.105(e), 
provided that when a rating reduction was deemed warranted, 
the reduction would be effective the last day of the month in 
which a 60 day period from the date of notice to the payee 
expired.  The regulation specified that the veteran would be 
notified at his last address of record of the action taken, 
the reasons therefore, and would be given 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1979).

The rating reduction was based on the results of a December 
1979, VA examination in which it was found that the veteran 
had moderate instability of the right knee, and X-ray 
evidence of post-traumatic arthritis.  The veteran could flex 
his right knee to 130 degrees with pain at that point.  He 
could extend the knee to 0 degrees with no reported pain or 
other functional impairment.

The veteran was notified of the rating reduction in a letter 
sent two days after the rating decision.  The letter advised 
him that his condition had improved and that his rating was 
being reduced from 50 to 20 percent.  He was also advised 
that he had 60 days to submit additional evidence, that a 
physician's statement would be the best type of evidence, and 
that if no such evidence was received within 60 days the 
evaluation would be reduced.

Later in March 1980 the RO obtained VA treatment records 
showing that the veteran complained of right knee pain on two 
occasions in November 1979 and once in December 1979.  The 
veteran was found to have no instability and a full range of 
motion.  The RO also obtained an application for VA 
vocational rehabilitation benefits.

In his notice of disagreement and response to the statement 
of the case, the veteran contended that his knee disability 
still caused problems, prevented him from running, and 
required that he wear a knee brace.

The RO's actions in obtaining an examination, and providing 
notice, complied with the provisions of 38 C.F.R. § 3.105(e) 
and § 4.28.  The 60 day period after notice of the reduction 
expired in May 1980.  The reduction was made effective the 
last day of that month.  The veteran was given the notice 
required by 38 C.F.R. § 3.105(e).  

In accordance with 38 C.F.R. § 4.28, the reduction was made 
after an examination showing that reduction was warranted, 
and was made in accordance with 38 C.F.R. § 3.105(e).

Thus the reduction was proper.

Increased Rating for the Period from June 1, 1980 to August 
23, 1984

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In addition to moderate instability, the December 1979, 
yielded findings of traumatic arthritis, and limitation of 
flexion to 130 degrees with pain at that point.  Extension 
was to 0 degrees, which is normal.  38 C.F.R. § 4.71 (2005).  
There was no reported additional limitation due to functional 
factors.   Thus, a higher rating could not be assigned on the 
basis of such factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

While the VA outpatient treatment records showed a lesser 
level of disability than was found on the December 1979 
examination, the evidence was in relative equipoise as to the 
level of disability.  

Resolving reasonable doubt in the veteran's favor the 
evidence can be read as establishing entitlement to a 20 
percent rating for moderate instability of the knee under 
Diagnostic Code 5257; and a 10 percent evaluation for 
noncompensable limitation of motion due to traumatic 
arthritis.

The veteran voiced subjective complaints, but did not report 
any specific symptomatology that would warrant a higher 
rating under the schedular criteria.  Even if he had reported 
such symptoms, the VA examination and treatment records would 
weigh the evidence against a finding that such higher level 
of disability was actually present.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there was no showing that the service-connected right 
knee disorder resulted in frequent periods of hospitalization 
during the period from June 1, 1980 to August 23, 1984.  
Moreover, there was no showing of marked interference with 
employment.  The veteran had only slight limitation of motion 
and moderate instability.  The veteran was not engaged in 
employment during this period and there was, therefore, no 
interference with actual employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating on and after August 24, 1984.

The current 30 percent rating has been in effect for more 
than 20 years and is now protected.  38 C.F.R. § 3.951(b) 
(2005).  The question is whether there is a basis for 
awarding more than a 30 percent rating.

Because the issue is entitlement to an increased rating, it 
is the most recent evidence that is most important.  
Francisco v. Brown.

The most recent examinations in August 2001, October 2002, 
and March 2005 have shown that the veteran had no 
instability.  Recent treatment records also show no 
instability or subluxation.

The most severe limitation of motion was reported on the 
March 2005 examination when the veteran had flexion to 80 
degrees and flexion to 10 degrees.  Recent examiners have 
noted pain on the extremes of motion, and no other limitation 
due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The limitation of flexion would be noncompensable, and hence 
warrant a 10 percent rating.  Diagnostic Codes 5003, 5260.  
The limitation of extension would warrant a 10 percent rating 
under Diagnostic Code 5260.

The veteran has testified to pain and limitation in 
activities, but has not reported specific symptoms that would 
warrant an increased evaluation.  Again, the examination 
findings would preclude a finding that he has such symptoms.  
The examination findings are not contradicted by the 
treatment reports.

On the basis of the current findings, the veteran's 
disability would warrant a noncompensable rating under 
Diagnostic Code 5257 and separate 10 percent ratings for 
limitation of knee flexion and extension.  Accordingly, there 
is no basis for awarding an evaluation in excess of the 
current 30 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005).

The veteran's right knee disability has not required any 
periods of hospitalization in recent years.  He has also not 
been employed.  There is, therefore, no evidence of marked 
interference with current employment.  The criteria for 
referral for consideration of an extraschedular rating are 
not met.

The weight of the evidence is against the claim and it is 
denied.

ORDER

Service connection for a herniated nucleus pulposus of the 
cervical spine is granted.

Service connection for a left knee disorder is denied.  

The termination of the pre-stabilization rating for residuals 
of a right knee tear of the lateral meniscus, status post 
reconstruction, on the basis of traumatic arthritis and 
reduction in rating was proper; the appeal is to this extent 
denied.

A 20 percent evaluation for instability and a 10 percent 
evaluation for arthritis, as residuals of a right knee tear 
of the lateral meniscus, status post reconstruction, during 
the period from June 1, 1980 to August 23, 1984, is granted.  

A rating in excess of 30 percent for residuals of a right 
knee tear of the lateral meniscus, status post reconstruction 
is denied.



	                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


